      Case 1:19-cv-00123-C Document 1 Filed 06/06/19                           Page 1 of 7 PageID 1


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  ABILENE DIVISION

ERIN D. STEPHENS,                  §
                      Plaintiff,   §
                                   §
vs.                                §                               Civil Action No. 1:19-cv-123
                                   §
BIG SPRING HERALD, INC. and HPC OF §
TEXAS, INC. a/k/a HPC OF TEXAS     §
                      Defendant    §


                            PLAINTIFF’S ORIGINAL COMPLAINT


        NOW COMES ERIN D. STEPHENS, hereinafter referred to as “Plaintiff,” complaining of

BIG SPRING HERALD, INC. and HPC OF TEXAS, INC. a/k/a HPC OF TEXAS, hereinafter

referred to as “Defendant” and files this Original Complaint stating the following:

                                       NATURE OF COMPLAINT

        1.       This is a complaint against Defendant by Plaintiff alleging damages as a result of

disability discrimination, failure to accommodate her disability, and retaliation for engaging in a

protected activity under federal and state law.

                                               JURISDICTION

        2.       At the time this cause of action arose Plaintiff had medical conditions consisting of

fibromyalgia1 and/or cervicalgia (severe neck pain) which causes her physical impairments that


        1
             Fibromyalgia is a disorder characterized by widespread musculoskeletal pain accompanied by fatigue,
sleep, memory and mood issues. Researchers believe that fibromyalgia amplifies painful sensations by affecting the
way your brain processes pain signals. Symptoms sometimes begin after a physical trauma, surgery, infection or
significant psychological stress. See Mayo Clinic website: https://www.mayoclinic.
org/diseases-conditions/fibromyalgia/symptoms-causes/syc-20354780

PLAINTIFF’S ORIGINAL COMPLAINT- Page 1
      Case 1:19-cv-00123-C Document 1 Filed 06/06/19                   Page 2 of 7 PageID 2


“substantially limit one or more major life activities” and therefore constitutes a “disability,” as

defined under the Texas Commission on Human Rights Act, V.T.C.A. Labor Code §§ 21.001 et seq.,

hereinafter "the Texas Human Rights Act" or “TCHRA” and the Americans with Disabilities Act of

1990, 42 U.S.C. Ch.21 § 12101 et seq. (ADA), as amended by the Americans with Disabilities Act

Amendments Act of 2008 (ADAAA). At all times relevant to this action, Plaintiff was an “employee”

and Defendant was an "employer" as those terms are defined under the Texas Human Rights Act and

the ADA/ADAAA. Jurisdiction of the federal law cause of action is granted to the Court under the

ADA/ADAAA. Jurisdiction of the state law claim is granted under the supplemental jurisdiction over

all other claims that are so related to claims in the action within such original jurisdiction that they

form part of the same case or controversy under Article III of the United States Constitution and 28

U.S.C. 1367.

                                         PARTIES/VENUE

        3.      Plaintiff is a resident of Texas and lives within the Northern District of Texas.

        4.      Defendants are entities that do business in Howard County, Texas operating a

newspaper known as the “Big Spring Herald.” Plaintiff worked for one or both of the entities at the

same time. Because Plaintiff believes that one of the Defendants may own the other and Plaintiff is

not sure which one of the two (or maybe both) was/were her employer and actually operated the

newspaper, Plaintiff refers to both of them individually and jointly by the term, “Defendant.”

        5.      This cause of action arose at Defendant’s location in Howard County, Texas within

the Northern District of Texas.




PLAINTIFF’S ORIGINAL COMPLAINT- Page 2
      Case 1:19-cv-00123-C Document 1 Filed 06/06/19                   Page 3 of 7 PageID 3


                                               FACTS

        6.      Plaintiff was an employee of Defendant as a newspaper reporter at Defendant’s Big

Spring, Howard County, Texas location. Plaintiff worked as a full time employee of Defendant from

August 2017 until she was illegally discharged on or about March 22, 2018.

        7.      Plaintiff was involved in a motor vehicle collision on February 12, 2018 and sustained

physically impairing injuries to her head and neck. Also, Plaintiff suffered a head concussion and

subsequently developed or experienced an exacerbation of the impairing physical conditions of

fibromyalgia and/or cervicalgia.

        8.      The fibromyalgia and/or cervicalgia substantially impaired Plaintiff’s ability to sit for

prolonged periods of time and she experienced increased pain and aching in her body to an extent

greater than experienced by the average person in the population. This increased pain, inability to

sit for prolonged periods of time, and other symptoms continued up to and beyond the date of her

termination from employment, even until this day.

        9.      As a result of the increased impairing pain caused by the fibromyalgia and cervicalgia,

which was known to Plaintiff’s direct supervisor, Plaintiff properly notified her direct supervisor and

requested the reasonable accommodation of working from home for a short temporary period,

beginning February 23, 2018 until she was able to see a specialist and get the proper treatment to

alleviate the physical symptoms of her fibromyalgia and cervicalgia. Plaintiff’s supervisor initially

approved Plaintiff’s request stating only that Plaintiff needed to complete the full 40 hours of work

each week from home. Plaintiff notified Defendant that she had made an appointment with a

specialist regarding her impairments for April 24, 2018.




PLAINTIFF’S ORIGINAL COMPLAINT- Page 3
      Case 1:19-cv-00123-C Document 1 Filed 06/06/19                  Page 4 of 7 PageID 4


        10.     For a short time, Plaintiff was allowed to work from home where she performed

successfully all of the essential functions of her job, but was then asked to work from home only half

of the week and the other half at the office. On March 20, 2018, Plaintiff was called into the office

by Defendant’s General Manager and was told she needed to start coming into the office and no

longer work from home at all, even though she had been performing the essential functions of her

job from home with the reasonable accommodation of working from home.

        11.     Working from home allowed Plaintiff to be able to stand up and walk around

frequently to alleviate some of her symptoms. When she worked from the office, her getting up and

moving around seemed to disturb her co-workers.

        12.     On March 21, 2018, Plaintiff discussed with Defendant’s general manager her desire

to send a letter to Defendant’s corporate office requesting the reasonable accommodation of working

from home. Defendant’s general manager stated that he needed to sign off on any letter before she

submitted to the corporate main office or human resources department.

        13.     On March 22, 2018, Plaintiff submitted her proposed letter to corporate to

Defendant’s general manager and was told that he would submit the letter for her and let her know

about the response from corporate. Later that afternoon, the General Manager notified her that he

and the corporate office made the decision to not accommodate her disability as requested.

        14.     Plaintiff did not believe that the General Manager had sent her request to the

corporate office, so Plaintiff mailed the letter requesting the reasonable accommodation to the

corporate office on March 22, 2018. Plaintiff’s sending of the letter to the corporate office did not

violate any policy of the Defendant.




PLAINTIFF’S ORIGINAL COMPLAINT- Page 4
      Case 1:19-cv-00123-C Document 1 Filed 06/06/19                    Page 5 of 7 PageID 5


        15.      A few hours after denying Plaintiff’s request for a reasonable accommodation,

Defendant’s General Manager called Plaintiff back into his office and terminated her from

employment with Defendant refusing to state a reason for the termination.

                                         CAUSES OF ACTION

              VIOLATION OF § 21 TEXAS LABOR CODE & the ADA/ADAAA

        16.      Plaintiff alleges that a motivating factor and/or a cause for Defendant terminating her,

as described above, was because of her disability, regarding her as being disabled, and/or her record

of disability.

        17.      Also, Defendant failed to engage in the interactive process with Plaintiff to discover

a reasonable accommodation to her disability and retaliated against her for requesting and/or

receiving a reasonable accommodation.

        18. Further, Defendant retaliated against Plaintiff by terminating her employment after she

complained to Defendant about the disability discrimination and opposed the said discrimination.

        19. All of the foregoing was in violation of § 21 of the Texas Labor Code, and/or the

ADA/ADAAA resulting in damages as hereinafter set forth for which Plaintiff now sues.

                                              DAMAGES

        20.      As a result of the violation of § 21 of the Texas Labor Code and/or the ADA/ADAAA,

Plaintiff has lost past and future wages and benefits of employment. Further, Plaintiff has suffered

past and future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, loss of

enjoyment of life, and other nonpecuniary losses. Plaintiff hereby sues for reimbursement of said

damages.




PLAINTIFF’S ORIGINAL COMPLAINT- Page 5
      Case 1:19-cv-00123-C Document 1 Filed 06/06/19                   Page 6 of 7 PageID 6


                              ADMINISTRATIVE PREREQUISITES

        21.     All conditions precedent to the cause of action under Texas Labor Code § 21.051 and

the ADA/ADAAA have been performed or have occurred, including exhausting all required

administrative remedies.

                                         PUNITIVE DAMAGES

        22.     Defendant’s wrongful action in terminating Plaintiff was done knowingly,

intentionally, with malice, and/or recklessly or with gross negligence in violation of Plaintiff’s state

and federal protected rights; therefore, Plaintiff is entitled to recover punitive damages from

Defendant.

                                          ATTORNEY FEES

        23.     Plaintiff has also had to employ an attorney to vindicate her rights for being

terminated, and seeks reasonable and necessary attorney fees as allowed by law.

               INJUNCTION/EQUITABLE RELIEF AGAINST DEFENDANT

        24.     On a finding that Defendant has engaged in an unlawful practice(s), as alleged above,

Plaintiff requests the Court to prohibit by injunction the Defendant from engaging in the unlawful

employment practice(s) and order any and all additional equitable relief as may be appropriate as

listed and set out in § 21.258 of the Texas Labor Code and the ADA/ADAAA, including reinstatement

to her job, if reasonably possible at the time and under the circumstances then existing.

                                             JURY DEMAND

        25.     Plaintiff hereby respectfully requests a trial by jury on all causes of action contained

in this Complaint.




PLAINTIFF’S ORIGINAL COMPLAINT- Page 6
      Case 1:19-cv-00123-C Document 1 Filed 06/06/19                Page 7 of 7 PageID 7


                                               PRAYER

        WHEREFORE, Plaintiff requests that on final hearing, Plaintiff be awarded actual damages,

as stated above, punitive damages, attorney fees, costs of court, prejudgment interest, injunctive

relief, reinstatement, if reasonably possible, and such other relief, both at law and in equity, as

Plaintiff may be justly entitled.


                                               WASH & THOMAS
                                               Attorneys at Law
                                               6613 Sanger Ave.
                                               Waco, Texas 76710
                                               (254) 776-3611
                                               (254) 776-9217 - Fax Number
                                               Email- danwash@washthomas.com


                                         BY:    /s/ Danny C. Wash
                                                Danny C. Wash
                                                State Bar No. 20896000
                                                Attorney for Plaintiff




PLAINTIFF’S ORIGINAL COMPLAINT- Page 7
